Citation Nr: 1118599	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  08-34 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include diarrhea and irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from February 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board in June 2010 and remanded for additional development.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the June 2010 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There has been demonstration by competent medical, and competent and credible lay, evidence of record that the appellant has chronic diarrhea that is related to service.


CONCLUSION OF LAW

A gastrointestinal disability manifested by chronic diarrhea was incurred in active service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.304 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA are moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (2007).


II. Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

III. Analysis

The appellant contends that he is entitled to service connection for a gastrointestinal disability, to include diarrhea and irritable bowel syndrome.  For the reasons that follow, the Board concludes that service connection for chronic diarrhea is warranted.

A February 1951 enlistment examination report reflects that the appellant's abdomen and viscera, and anus and rectum were normal.  No abnormalities related to gastrointestinal symptoms were noted.  A March 1951 service treatment record reflects that the appellant had an upset stomach.  The appellant was prescribed paregoric-bismuth, an antidiarrheal medication.  A December 1953 discharge examination report indicates the appellant's abdomen and viscera, and anus and rectum were normal.  No gastrointestinal symptoms were noted on the examination report.  

Private treatment records reflect that the appellant received treatment for gastrointestinal symptoms.  A December 1983 private treatment record indicates the appellant was hospitalized with a diagnosis of gastroenteritis.  A December 1984 St. Cloud Hospital record indicates the appellant was admitted because of pain in the abdomen of 31/2 days duration.  The final diagnosis was omental panniculitis and possible torsion infarction and diverticulosis.  The report noted that the appellant was hospitalized for chest pain in December 1983.  An October 1989 private treatment record reflects that the appellant was only able to take a few of the samples of Voltaren because of diarrhea.  

An August 1991 private treatment record reflects that the appellant reported that for the majority of his life, he has had very loose stools.  He stated that he had a few episodes where he has lost control and not been able to get to the bathroom fast enough.  He was diagnosed with diarrhea with mild incontinence underlying obstructive sleep apnea.  A September 1991 private treatment record indicates that he reported his difficulty with his loose stools had not really changed.  An October 1991 private treatment record reflects that the appellant had a stool culture that came back with Giardia in it.  He reported that he had no new symptoms in the last forty years.  A colonoscopy report showed some diverticulosis.  A December 1991 private treatment record reflects that the appellant had been treated for Giardia and his diarrhea had improved.  In June 1992, the appellant reported that the course of treatment for Giardia did not seem to make any difference. He reported persistent loose stools and episodes where had had nearly lost control.  The assessment was persistent diarrhea, unclear etiology, questionably recurrent giardiasis versus other etiologies.  The appellant had a D-Xylose test which was markedly abnormal at 3.2, a hydrogen breath test for bacterial overgrowth which was difficult to interpret, and a negative lactose intolerance test.  A July 1992 private treatment record reflects that the appellant reported persistently loose stools that were episodic since childhood.  Another July 1992 private treatment record indicates the appellant reported that he has had persistent episodes of loose stools since being a teenager.  He noted that recently he had experienced episodes of incontinence as well as more profound urgency.  A September 1992 private treatment record reflects that a small bowel biopsy was normal.  

Another October 1992 private treatment record reflects that the appellant still reported episodes of urgency which were very unpredictable and not associated with particular dietary indiscretions.  The physician noted that the origin of the appellant's urgency was unclear.  It was treated as possible diverticulitis.  December 1993, February 1998, November 2000, and April 2005 private treatment records reflect that the appellant complained of intermittent diarrhea.  A December 2007 private treatment record indicates the appellant had a history of irritable bowel symptoms with some chronic diarrhea.  A May 2009 private treatment record noted ongoing diarrhea.  

A July 2002 VA treatment record reflects that the appellant had a history of chronic diarrhea, noting that he had experienced chronic diarrhea for several years.  A January 2003 VA treatment record also reflects that the appellant had a history of loose stools.  The record noted that the appellant had chronic diarrhea for several years.  A July 2003 VA treatment record indicates the appellant had a history of chronic diarrhea.  He reported that he was still having frequent loose stools and had a positive qualitative fecal fat analysis suggestive of malabsorption.  The appellant had a diagnosis of possible malabsorption with chronic diarrhea.  An August 2003 VA treatment record reflects that the appellant reported that he had continued chronic loose stools and diarrhea.  He reported that he uses Imodium.  The impression was chronic loose stools with borderline high normal fecal fat studies after 24 hours with no evidence of any B12 abnormalities or iron abnormalities.  

The appellant was seen for a VA examination in July 2010.  The VA examiner examined the appellant and reviewed the claims file.  The appellant reported that he had first experienced problems with his bowels in approximately March 1951 while stationed in Fort Riley, Kansas.  He stated that later during his time in Fort Riley he presented to sick call regarding stomach pains and problems with diarrhea.  He was advised he had an upset stomach and reported that he continued to have problems with bowel urgency.  He reported that he received over the counter medications to stop diarrhea from his parents.  He also stated that he believed that he was seen frequently by the medical officer and given medicine while stationed in Korea.  He continued to have problems throughout service and reported that it continued after discharge.  He reported he has problems with diarrhea one time per month to one time every other month.  

The July 2010 VA examiner found that the appellant had diarrhea, uncertain etiology, as noted by a gastroenterologist with full workup.  The VA examiner opined that the diagnosis of diarrhea, unknown etiology, is not due to or a result of the appellant's military service.  The VA examiner noted that there is no medical documentation regarding diarrhea while in the military.  He also noted that an office note, performed by the gastroenterologist, stated that this problem began as a teenager, which could have predated his military service.  The VA examiner also noted that the appellant filed a claim for compensation and pension claim in 1953 for a skin condition.  The VA examiner states that if the appellant believed at that time that the diarrhea was a result of his military service, in the examiner's opinion, he would have filed a claim at that time for the diarrhea.  Therefore, the VA examiner opined that the diarrhea is not due to or a result of his military service.  The VA examiner noted that while there was a one-time episode of a sick call for stomach upset, the appellant had a follow-up physical examination, which was reported as normal; and in his medical opinion, the upset stomach was an acute illness, which resolved without further need for medical intervention.

The Board notes that under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible to lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As symptoms of diarrhea are susceptible to lay observation, the appellant is competent to report that he experiences chronic diarrhea and has experienced it since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board finds the appellant's statement that he has had intermittent diarrhea since service to be credible.  The appellant's assertion of continuity of symptoms is consistent with the evidence of record, including the private treatment records from June 1991, October 1991, and July 1992, which pre-dated the appellant's claim for entitlement to service connection by more than fifteen years.  The June 1991 private treatment record reflects that the appellant reported having intermittent loose stools for the majority of his life.  The October 1991 private treatment record indicates the appellant reported he had no new symptoms in the last forty years.  The July 1992 private treatment records reflect that the appellant reported that he had experienced loose stools since he was a teenager and since childhood.  As diarrhea was not noted on the appellant's entrance examination report, the presumption of soundness upon enlistment in service applies, even though the appellant's statements indicate his diarrhea may have begun prior to service.  Although the 1991 and 1992 private treatment records post-date the appellant's service by nearly forty years, the Board finds that the records are probative, as they indicate the appellant reported having symptoms of diarrhea for forty years.  The appellant's statements were made to a health care professional in the course of treatment for his diarrhea, and pre-dated his claim for benefits.  Consequently, the Board finds the statements regarding the length of his symptoms to be credible and probative.    

Although there are no medical records noting diarrhea of record from his service treatment records to 1991, the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Gastrointestinal symptoms, to include diarrhea, were not noted on the appellant's discharge examination report.  However, the appellant's symptoms have been described as intermittent, suggesting he may not have had symptoms of diarrhea on the day of the examination, and there is no report of medical history.  

Additionally, the Board finds that the July 2010 VA examination has limited probative value.  The value of a physician's statement is dependent, in part, upon the extent to which is reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Although the examiner noted that appellant's statements asserting continuity of symptomatology of diarrhea, the VA examiner failed to take into account the appellant's competent and credible testimony of continuity of symptomatology.  The VA examiner based his reasoning on the lack of medical evidence and the fact that the appellant filed a claim for a skin condition, but not diarrhea, following service.  As noted above, the absence of any corroborating medical evidence does not, in and of itself, render his statements incredible.  Thus, the July 2010 VA examination has limited probative value.

The evidence of record, to include the appellant's statements and his service treatment records, reflects that the appellant did not have a chronic gastrointestinal disability diagnosis prior to service, that he was treated for an upset stomach with antidiarrheal medication in service, and that he has been diagnosed with chronic diarrhea subsequent to service.  Moreover, the Board notes that the appellant is competent to report that he experiences chronic, intermittent diarrhea and has experienced it since service.  Although the VA examiner opined that the appellant's diarrhea is less likely as not related to service, that opinion fails to take into account the appellant's competent and credible testimony of onset in service and continuity of symptomatology.  Accordingly, when weighed against the appellant's reported continuity of symptomatology since service and the lay statements in support of his claim, the Board finds the evidence is at least in equipoise that the appellant's chronic diarrhea is related to service.  Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that service connection for a gastrointestinal disability manifested by chronic diarrhea is warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

ORDER

Entitlement to service connection for a gastrointestinal disability manifested by chronic diarrhea is granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


